OPINION — AG — **** SURPLUS PROPERTY — AUTHORITY OF AGENT PUBLIC TRUST RECEIVING PROPERTY **** UNDER THE TERMS OF 80 Ohio St. 1969 Supp., 34.5 [80-34.5] ANY TRUST CREATED PURSUANT TO 60 Ohio St. 1961 176 [60-176] ET SEQ., AS AMENDED, OR ANY PUBLIC TRUSTED CREATED BY LAW, OF WHICH THE STATE OR ANY OF ITS SUBDIVISION IS THE BENEFICIARY, MAY SUBMIT TO THE SURPLUS PROPERTY AGENT ITS ESTIMATES OF NEEDS AND IS ELIGIBLE TO RECEIVE BY DONATION OR SALE PROPERTY ACQUIRED BY THE SURPLUS PROPERTY AGENCY. CITE: 80 Ohio St. 1961 34.3 [80-34.3] (W. J. MOORE)